77587: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-26092: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 77587


Short Caption:PUNDYK (EDWARD) VS. STATECourt:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CR161290Classification:Criminal Appeal - Life - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:03/27/2020How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantEdward Samuel PundykJohn Reese Petty
							(Washoe County Public Defender)
						


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Jennifer P. Noble
							(Washoe County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


12/06/2018Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


12/06/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)18-907265




12/10/2018Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)18-907768




01/16/2019TranscriptFiled Notice from Court Reporter. Judith Ann Schonlau stating that the requested transcripts were delivered.  Dates of transcripts: 7/16/18, 7/17/18, 7/18/18, 7/19/18, 7/20/18, 7/23/18, 7/24/18, 7/25/18, 11/2/18. (SC)19-02545




04/05/2019MotionFiled Stipulation to Extend Time to File Opening Brief. (SC)19-14847




04/05/2019Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Opening Brief and Appendix due: May 6, 2019. (SC)19-14864




05/05/2019MotionFiled Appellant's Motion for Extension of Time to file Opening Brief and Joint Appendix. (SC)19-19661




05/28/2019Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix due: June 5, 2019. (SC).19-22923




06/05/2019MotionFiled Appellant's Motion for Extension of Time to file Opening Brief and Joint Appendix. (SC)19-24327




06/14/2019Order/ProceduralFiled Order Granting Motion.  Appellant shall have until July 5, 2019, to file and serve the opening brief and appendix.  (SC)19-25790




07/05/2019BriefFiled Appellant's Opening Brief. (SC).19-28652




07/05/2019AppendixFiled Joint Appendix Volume One. (SC).19-28653




07/05/2019AppendixFiled Joint Appendix Volume Two. (SC).19-28654




07/05/2019AppendixFiled Joint Appendix Volume Three. (SC).19-28656




07/05/2019AppendixFiled Joint Appendix Volume Four. (SC).19-28657




07/05/2019AppendixFiled Joint Appendix Volume Five. (SC).19-28658




07/05/2019AppendixFiled Joint Appendix Volume Six. (SC).19-28660




07/05/2019AppendixFiled Joint Appendix Volume Seven. (SC).19-28661




07/05/2019AppendixFiled Joint Appendix Volume Eight. (SC).19-28662




07/05/2019AppendixFiled Joint Appendix Volume Nine. (SC).19-28664




08/05/2019Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent's Answering Brief due:  August 19, 2019.  (SC)19-32794




08/19/2019BriefFiled Respondent's Answering Brief. (SC)19-34761




09/17/2019BriefFiled Appellant's Reply Brief. (SC)19-38806




09/18/2019Case Status UpdateBriefing Completed/To Screening. (SC)


03/27/2020Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. (SC).20-11756




07/16/2020Opinion/DispositionalFiled Authored Opinion. "Reversed and Remanded." Before: Parraguirre/Hardesty/Cadish. Author: Cadish, J. Majority: Cadish/Parraguirre/Hardesty. 136 Nev. Adv. Opn. No. 43. NNP20-RP/JH/EC. (SC)20-26092




08/11/2020RemittiturIssued Remittitur. (SC)20-29471




08/11/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


08/24/2020RemittiturFiled Remittitur. Received by District Court Clerk on August 13, 2020. (SC)20-29471





Combined Case View